- Provided by MZ Technologies Companhia Paranaense de Energia - COPEL Exhibit 8.1 Companhia Paranaense de Energia - COPEL - Subsidiaries and Controlled Companies as of December 31, 2009: Jurisdiction of Names under which Business is Subsidiary Incorporation Conducted 1 COPEL Geração e Transmissão S.A. Brazil Copel Geração e Transmissão 2 COPEL Distribuição S.A. Brazil Copel Distribuição 3 COPEL Telecomunicações S.A. Brazil Copel Telecomunicações 4 Companhia Paranaense de Gas - COMPAGAS Brazil COMPAGAS 5 Centrais Eletricas do Rio Jordão S.A. - ELEJOR Brazil ELEJOR 6 UEG Araucária Ltda. Brazil UEGA 7 Centrais Eólicas do Paraná Ltda. Brazil CEOPAR 8 Dominó Holdings S.A. Brazil Dominó Holdings 9 Copel Empreendimentos Ltda. Brazil Copel Empreendimentos
